MEMORANDUM **
Wesley E. Dunning appeals pro se from the district court’s summary judgment for the Los Angeles Community College District (“District”) in his action raising claims of race and age discrimination in employment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lowe v. City of Monrovia, 775 F.2d 998, 1003 (9th Cir.1985), and we affirm.
The district court properly granted summary judgment because Dunning failed to raise a triable issue as to whether the District was seeking applicants for the position he sought during the relevant period of time. See id. at 1005 (explaining that under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), to establish a prima facie case of race discrimination under Title VII, a plaintiff must show, among other things, that “he applied ... for a job for which the employer was seeking applicants”) (emphasis added); see also Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir.2008) (applying McDonnell Douglas framework to claims under the Age Discrimination in Employment Act).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.